‘Case 1:19-cr-10117-IT Document 426 Filed 09/06/19 Page 1 of 7

TAB 1

 
Case 1:19-cr-10117-IT Document 426 Filed 09/06/19 Page.2 of 7

Wm H. Macy
_Los Angeles California

September 4, 2019

Hon. tndira Talwani

United States District Court
One Courthouse Way
Boston, MA 02210

| Dear Judge Talwani

Thank you for giving me the time to tell you about my wife Felicity Huffman.

Felicity grew up in a house filled with women (six sisters and a brother} in Woody
Creek Colorado. Her mother was strong, loving, fierce, eccentric and sometimes
violent, and | think Felicity was largely raised by either her sisters or, being the
youngest, left to her own devices. As an example, she moved to Los Angeles for a
year when she was 15 years old to pursue acting. She lived with a 22-year-old
friend of the family and put herself in high school and found her way to auditions
and classes all on her own. | think the result of her unstructured upbringing was a
determination that her children would always have a mother there backing them
up. As crazy as her life was in Woody Creek, Felicity’s family is very close. She
talks to at least one of her siblings almost daily and one of the joys of my life was
being accepted into the Huffman clan, Felicity’s family is her world.

From the day we learned that Sophia Grace Macy was on her way, Felicity threw
herself into parenting, She read mountains of books and sought out the best and
the brightest on the subject. She read a book called “The Gift of a Skinned Knee”
and was so impressed by the author, Wendy Mogul, she made it her quest to
meet Ms. Mogul and talk to her about raising children, and we’ve continued to
meet with Wendy all these years. She sought out parents whose children
impressed her and picked their brains on child rearing.

Felicity worried about raising our girls in Hollywood with working actors for
parents, so we decided to keep them as far away from our business as possible.
‘We rarely took them to any sort of Hollywood event and tried to avoid them

 

 
Case 1:19-cr-10117-IT Document 426 Filed 09/06/19 Page 3 of 7

My wife has an amazing ability to “see” our kids. She sees them not as
we wish they were, or what we hope they might become, but who they
actually are. She was the first to notice Sophia’s difficulty with |
transitions and sensory overload and we discovered she needed
Occupational Therapy. In all honesty, | had my doubts that a four-year-
old would need something called Occupational Therapy, but | was
wrong and in six months we saw a remarkable change in her.

She was the first to notice Sophia’s difficulty in school and was
inexhaustible in getting an accurate diagnosis and treatment.

But motherhood has, from the very beginning, frightened Felicity and
she has not carried being a mom easily. She’s struggled to find the
balance between what the experts say, and her common sense.

It’s been about six months since the FBI came in the early hours to
arrest Felicity. Our oldest daughter Sophia has certainly paid the
dearest price. She had been accepted to a few schools, but her heart
was set on one in particular which, ironically, doesn’t require SAT
scores. She started as one of several thousand applicants and after
making it through many auditions, she flew to the school two days after
her mom’s arrest for the final selections. When she landed, the school
emailed her withdrawing their invitation to audition. She called us
from the airport in hysterics, begging us to “do something, please,
please do something”. From the devastation of that day, Sophia is
slowly regaining her equilibrium and getting on with her life. She still
doesn’t like to sleep alone and has nightmares from the FBI agents
waking her that morning with guns drawn. |

Georgia, our youngest, has surprised me. After watching the six FBI
agents put her handcuffed Mom into a car and drive her away, she
cried, The next day she said she wanted to go to school, but as the
news of the case became a firestorm she had to come home. The
following day, on her own initiative, she returned to school and talked

 
‘Case 1:19-cr-10117-IT Document 426 Filed 09/06/19 Page 4 of 7

being photographed by the press. We didn’t even let them watch television until
they could read. We read books out loud almost every night. One day | walked
into the kitchen and Felicity was teaching the girls how to meet people. She had
them shake her hand with a firm grip, look her in the eye and say me names
clearly. And they practiced it over and over until it was habitual. I’ve rejoiced at
the surprised look in adult's eyes as my six-year-old Georgia introduced ‘herself
and shook their hands,

Watching Felicity being a mother is a wonderful thing to see. When the girls got
computers and phones, we had a family meeting about the rules for their use,
and both girls had to sign a contract which Felicity found on-line. There were.
rules for makeup, dating and now driving. At the same time, while there have
always been rules in our house, Felicity is great at thinking like a kid. For one of
Sophia’s birthdays she baked about twenty-five small cakes. The first hour the
kids decorated the cakes, and after that we had an epic cake fight that left our
yard sticky for weeks. She’s always been big on birthdays and holidays, and she
makes them special with imagination rather than money. Felicity has always
worked to make sure that our daughters “don’t get squished”. | think growing up
she saw her sisters and her brother get their spirits pounded down, and she’s
always been determiried that nothing will stop our daughters from becoming

_ women in full.

My wife has an amazing ability to “see” our kids, She sees them not as we wish
they were, or what we hope they might become, but who they actually are. She
was the first to notice Sophia’s difficulty with transitions and sensory overload
and we discovered she needed Occupational Therapy. In all honesty, | had my
_doubts that a four-year-old would need something called Occupational Therapy,
but | was wrong and in six months we saw a remarkable change in her.

She was the first to notice Sophia’s difficulty in school and was inexhaustible in
getting an accurate diagnosis and treatment.

But motherhood has, from the very beginning, frightened Felicity and she has not
carried being a mom easily. She’s struggled to find the balance between what the
experts say, and her common sense,

It’s been about six months since the FBI came in the early hours to arrest Felicity.
_ Our oldest daughter Sophia has certainly paid the dearest price. She had been
Case 1:19-cr-10117-IT Document 426 Filed 09/06/19° Page 5 of 7

accepted to a few schools, but her heart was set on one in particular which,
ironically, doesn’t require SAT scores. She started as one of several thousand
applicants and after making [t through many auditions, she flew to the school two
days after her mom’s arrest for the final selections. When she landed, the school
emailed her withdrawing their invitation to audition, She called us from the
airport in hysterics, begging us to “do something, please, please do something”.
From the devastation of that day, Sophia is slowly regaining her equilibrium and -
getting on with her life. She still doesn’t like to sleep alone and has nightmares
from the FBI agents waking her that morning with guns drawn.

Georgia, our youngest, has surprised me. After watching the six FBI agents put
her handcuffed Mom into a car and drive her away, she cried. The next day she
said she wanted to go to school, but as the news of the case became a firestorm
she had to come home.. The following day, on her own tnitiative, she returned to
school and talked to her Adviser and the Principal telling them she knew nothing
about the scandal. She contacted several places where she had applied for
summer internships trying to salvage her chances. This summer Georgia has
already done a week at California Girls State where-she was elected to the
Supreme Court. She got an internship with.an LA City Councilmember, and a
second internship with a law firm. This is in addition to her usual community
service work of tutoring for School On Wheels and The Teen Project which helps
at risk girls get their GED. She’s taken the lead in her college application process
and has an east coast college tour set up for the fall. And this dyslexic girl, who
couldn’t read when she entered 3rd grade at Park Century School, finished her |
‘Junior year at an academically rigorous High School with two B’s and four A’s. To
_ be sure Felicity’s relationship with her daughters exploded on March 12" and
rebuilding that relationship will be a long process. But | also want you to know
Felicity has raised two amazing young women.

- After her arrest Felicity found a wonderful family therapist and we've all been
going (in various combinations) for the last few months. There is much to be
done, and some of the hurt and anger will take years to work through, but we are ~
making progress.

But of course, Felicity has borne the brunt of this. The paparazzi was camped
outside our home for the first month or so, and they still have an uncanny knack
of finding her. Felicity rarely leaves our house, because every time they catch her,

 
Case 1:19-cr-10117-IT Document 426 Filed 09/06/19 Page 6 of 7

the pictures are all over the internet with ludicrous and hurtful copy. And yet
these teenage years are the time our girls need her the most, so Felicity has
tigured out ways to be there for them even when she can’t literally be there.

_ She’s still an amazing mother and she’s been able to keep all of us talking and
made it safe for us to fall apart or scream in rage or ask hard questions. | don’t
know where she finds the strength, because as much as she tries to put on a good
face, | can see the pain, She hurt her daughters. It was the one thing she swore
never to do, and she did it. It’s a great lump of pain that she carries with her night
and day. It’s a pain | don’t think she will ever escape.

It's not clear when or how Felicity will resume her acting career. Since her arrest
she’s received no job offers or auditions. Normally, Felicity is one of the hardest
working actors in the business and her choice of roles has always been brave.
She’s drawn to the disenfranchised, the lost souls, and the people we find difficult
to love. She loved her role in DESPERATE HOUSEWIVES, especially when her
character got to talk about the insanity, the pain and the loneliness of being a
mother while at the same time loving her children deeply. Many people,
including me, advised her not to do the film TRANSAMERICA, but her
performance was so honest and brave she empowered the transgender
community. To this day men and women break into tears as they thank her for
telling their story. And even in the recent series, HOW THEY SEE US, after many
actresses turned down the role because it was so unsympathetic, Felicity took on
the thankless, controversial role of the prosecutor. It takes guts to play a role like
that.

Felicity’s only interest now is figuring out how to make amends and help her
daughters heal and move on. Sophia is taking a gap year but plans to give college
another shot. Georgia is a high school senior with the attendant proms, boys and
college applications. | know you know this your honor, but those girls still need
their Mom. Felicity keeps the atmosphere in our house light and hopeful even
when she’s griped with fear and shame. She has kept all of us talking and when
one of her daughters needs to scream at her, she takes it in and makes no
excuses. She only loves them back. And it’s working. Every day is slightly better.
We all know that we are changed forever, but she helps us keep faith that life will
hold sweet things for us again.
Case 1:19-cr-10117-IT- Document 426 Filed 09/06/19 Page 7 of 7 -

-’ Thank you, Your Honor. ‘If | may I’ d like to tell you one more thing: every good
‘hing | in my life is because of Felicity Huffman.

Respectfully,

LU # Ik

Wm H. Macy
